Citation Nr: 9910297	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  94-16 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a disability rating in excess of 
20 percent for lumbosacral strain.

3.  Entitlement to a disability rating in excess of 
30 percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from October 1956 to February 
1961 and from November 1961 to November 1965.

These matters come to the Board of Veterans' Appeals (Board) 
from a May 1993 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied 
entitlement to a compensable disability rating for 
lumbosacral strain and denied entitlement to a disability 
rating in excess of 10 percent for hypothyroidism.  In a July 
1993 rating decision the RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for hypertension.  The 
veteran has perfected appeals of those decisions.

This case was previously before the Board in July 1996, at 
which time the Board found that new and material evidence had 
been submitted to reopen the claim of entitlement to service 
connection for hypertension.  At that time, the Board 
remanded the case to the RO for additional development 
pertaining to that issue, as well as increased ratings for 
lumbosacral strain and hypothyroidism; and for the RO to 
adjudicate the claim of entitlement to service connection for 
hypertension on the merits of the case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In a January 1999 rating decision the RO denied entitlement 
to service connection for hypertension and increased the 
disability ratings for hypothyroidism from 10 to 30 percent 
and for lumbosacral strain from zero to 20 percent.  Although 
increased ratings were assigned, the veteran has not 
withdrawn his appeal on the issues of increased ratings, and 
the Board finds that these issues remain in appellate status.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (when claiming 
an increased rating, the veteran will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded).  The 
requested development has been completed to the extent 
possible and the case returned to the Board for consideration 
of the veteran's appeal.

In his July 1993 substantive appeal, the veteran claimed that 
he was unable to obtain and maintain substantially gainful 
employment due to his service-connected disabilities.  His 
statements constitute a claim for a total disability rating 
based on individual unemployability (TDIU), which the RO has 
not yet addressed.  See Servello v. Derwinski, 3 Vet. App. 
196, 200 (1992) (evidence indicating that the veteran is 
unemployable due to his service-connected disabilities 
constitutes an informal claim for TDIU).  The claim of 
entitlement to TDIU is not inextricably intertwined with the 
claims for increased ratings.  Parker v. Brown, 7 Vet. App. 
116 (1994).  Inasmuch as the RO has not adjudicated the 
veteran's claim, the Board does not have jurisdiction to 
consider it.  Shockley v. West, 11 Vet. App. 208 (1998) (the 
Board does not have jurisdiction over an issue unless there 
is a jurisdiction conferring notice of disagreement)  see 
also Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); Collaro 
v. West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. West, 12 
Vet. App. 76 (1998).  Where the veteran raises a claim that 
has not yet been adjudicated by the RO, the proper course is 
to refer that issue to the RO.  Bruce v. West, 11 Vet. App. 
405 (1998).  Accordingly, the claim of entitlement to TDIU is 
referred to the RO for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  Hypertension, which was initially documented several 
years following separation from service, is not shown to be 
related to service or to a service-connected disorder.

3.  Lumbosacral strain is manifested by exacerbations of 
muscle spasm, pain, limited motion, and narrowing of the 
joint spaces due to degenerative disc disease, with 
intermittent relief and no objective evidence of sciatic 
neuropathy.

4.  Continuous medication is required for the control of the 
veteran's hypothyroidism, but the disorder is otherwise 
asymptomatic.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor is hypertension proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (1998).

2.  The criteria for a 40 percent disability rating for 
lumbosacral strain are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5295 (1998).

3.  The criteria for a disability rating in excess of 
30 percent for hypothyroidism are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.119, 
Diagnostic Code 7903 (1992) and (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for service 
connection and increased ratings are well grounded within the 
meaning of the statutes and judicial construction and that VA 
has a duty, therefore, to assist him in the development of 
the facts pertinent to the claims.  38 U.S.C.A. § 5107(a); 
see Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997);  An increased rating claim is 
well grounded where, as in this case, the veteran asserts 
that the disability has worsened. Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

The Board's previous determination that new and material 
evidence had been submitted to reopen the claim of service 
connection for hypertension, was, under the then existing 
law, tantamount to a finding that the claim was well 
grounded.  Winters v. West, No. 97-2180 (U.S. Vet. App. Feb. 
17, 1998); Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 
17, 1998).

The relevant evidence pertaining to the issues consists of 
the veteran's service medical records, VA and private 
treatment records, the reports of VA examinations in April 
1993, September 1997, and November 1998, a March 1994 VA 
medical opinion, and the veteran's statements.  

In August 1996 the veteran was asked to provide the names and 
addresses of all treatment facilities that had treated him 
for hypertension since service and for a back disorder or 
hypothyroidism since 1994.  He responded that all treatment 
had been received from the VA treatment facilities, whose 
treatment records are in the case file.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claims and that VA has fulfilled its obligation 
to assist him in the development of the facts of his case.

I.  Factual Background

The veteran's service medical records show that he incurred a 
lumbosacral strain as the result of being struck by a motor 
vehicle in January 1959, and that he complained 
intermittently of back pain throughout the remainder of 
service.  The report of a May 1961 VA medical examination 
shows that he had chronic lumbosacral strain, for which 
service connection was granted in May 1961 and a 
noncompensable rating assigned.

The veteran re-entered active duty in November 1961, and his 
VA compensation benefits were suspended at that time.  The 
service medical records for both periods of active duty make 
no reference to any complaints or clinical findings 
pertaining to hypertension.  VA treatment records show that 
in January 1966, following his second period of service, a 
nontoxic adenoma of the right lobe of the thyroid gland was 
detected, which was removed in February 1966.  It was noted 
at that time that the left lobe of the thyroid was 
congenitally absent.

The report of a May 1966 VA examination indicates that the 
veteran had no significant symptoms related to the in-service 
back injury, and that he had a scar resulting from the 
thyroidectomy.  The RO determined that the thyroidectomy was 
related to in-service complaints pertaining to the throat, 
and in a May 1966 rating decision service connection was 
granted for a post-operative thyroid nodule and a non-
compensable rating assigned.  In addition, service connection 
for lumbosacral strain was re-established, and a 
noncompensable rating assigned.

VA treatment records beginning in October 1984 show that the 
veteran received treatment intermittently for chronic low 
back pain.  The treatment providers noted muscle spasms in 
the low back on several occasions.  The treatment included 
medication, physical therapy, the use of a transcutaneous 
electrical nerve stimulator (TENS) unit, and trigger point 
injections.  

A November 1984 treatment record indicates that he received 
synthetic thyroid hormone for several months in 1966, and 
that he was currently receiving medication for hypertension 
from a private physician.  He complained of a two-year 
history of lethargy, fatigue, and weight gain that pre-dated 
receiving medication for hypertension.  In February 1985 it 
was determined that he had abnormal thyroid function tests, 
which condition was assessed as hypothyroidism, and he was 
again provided synthetic thyroid hormone beginning in March 
1985.  The records indicate that he continued to receive 
synthetic thyroid hormone for the treatment of 
hypothyroidism, and that the treatment was successful in 
maintaining adequate hormone levels and alleviating any 
symptoms.

A February 1986 treatment record shows that the veteran 
reported having been diagnosed with hypertension in 1980, and 
that the etiology of the hypertension was unknown.  The VA 
treatment records indicate that he also continued to receive 
medication for hypertension, which was normally well 
controlled with the medication.  

In conjunction with a May 1986 VA examination, the veteran 
reported using a TENS unit for recurring back pain, and that 
he had been very tired since 1980.  Examination of the back 
revealed tenderness in the paralumbar muscles and 
unrestricted motion, and an X-ray study showed minimal 
narrowing of the L5-S1 disc space.  The results of thyroid 
function studies showed that his thyroid hormones were within 
normal limits.  The examiner noted that the veteran had a 
history of mild hypertension that was controlled with 
medication.

In a June 1986 rating decision the veteran's service 
connected thyroid disorder was re-characterized as 
hypothyroidism, and the disability rating for the disorder 
was increased from zero to 10 percent.  In addition, the RO 
denied entitlement to service connection for hypertension.

A June 1992 VA treatment record indicates that the veteran 
had long-term hypothyroidism that was treated with 
medication, and essential hypertension that was moderately to 
poorly controlled with medication.  Essential hypertension is 
defined as high blood pressure without known cause.  
Stedman's Medical Dictionary 831 (26th Ed. 1995).

A September 1992 VA treatment record shows that the veteran 
complained of occasional low back and hip pain, for which he 
used a TENS unit, and a recent increase in fatigue and 
lethargy.  The treatment record indicates that due to the 
veteran's complaints of fatigue and lethargy, his physician 
reduced the amount of hypertension medication and also 
requested a diagnostic study to determine his thyroid hormone 
levels.

In October 1992 the veteran denied having any symptoms 
related to his low back disorder, but he continued to 
complain of chronic fatigue with an increase in sleepiness 
during the past two years.  On testing, his thyroid hormone 
level was below normal, and the dosage of thyroid medication 
was reduced.  His complaints of fatigue were found to 
possibly be related to depression, over-medication for the 
thyroid disorder, or sleep disturbance.

In January 1993 the veteran claimed entitlement to increased 
ratings for his low back disorder and hypothyroidism.  He 
also claimed entitlement to service connection for 
hypertension.

VA treatment records indicate that in February 1993 he 
reported an exacerbation of low back pain that began one day 
previously.  Examination revealed decreased range of motion, 
tenderness and spasm in the lumbosacral area, negative 
straight-leg raising test, and deep tendon reflexes that were 
2+ bilaterally.  He was provided medication for the symptoms 
and limited to bed rest for two days.

In conjunction with an April 1993 VA orthopedic examination 
he reported experiencing back pain with standing or sitting 
for a prolonged period or with bending, and that he used the 
TENS unit for severe pain.  Examination of the lumbosacral 
spine revealed normal curvature, no atrophy of the muscles, 
no fixed deformity, normal posture and gait, and tenderness 
at L3-L4 on the right.  The range of motion was forward 
flexion to 80 degrees, backward flexion to 20 degrees, 
lateral flexion to 30 degrees bilaterally, and lateral 
rotation to 30 degrees bilaterally.  The examiner noted that 
the veteran demonstrated no objective signs of pain with 
motion.  The straight-leg raising test was negative, and the 
examiner described a stocking-distribution of sensation in 
the left lower extremity.  The veteran was able to heel and 
toe walk, and there was no evidence of muscle atrophy or 
lower extremity weakness.

The report of an April 1993 VA medical examination shows that 
the veteran reported that the onset of fatigue occurred in 
1966 and that it continued.  Physical examination showed that 
the thyroid gland, heart, and lungs were normal, and that the 
veteran had gained weight.  The examiner characterized the 
fatigue as moderate, in that the veteran was able to maintain 
employment but not satisfactorily, and that there were no 
nervous, cardiovascular, or gastrointestinal symptoms.  The 
veteran reported being discouraged and depressed due to his 
continuing fatigue.  The examiner noted that the thyroid 
disease was demonstrably active and required continuous 
medication for control, and that the only symptom of myxedema 
was puffy eyelids.  Diagnostic testing revealed that the 
thyroid hormone levels were normal.

A May 1993 VA treatment record shows that the veteran had 
been provided Elavil due to his complaints of fatigue, and 
that he reported that the medication did not improve his 
symptoms.  The treating physician noted that the medication 
for hypothyroidism provided adequate replacement of the 
thyroid hormones, and that the thyroid function tests were 
within normal limits.  The physician noted that there was no 
other obvious cause of the fatigue, although the medication 
provided for his hypertension could cause the symptoms.  The 
physician stated that the hypertension medication was not the 
likely cause, because the veteran had reported that the onset 
of his fatigue occurred prior to taking the hypertension 
medication.

In his July 1993 substantive appeal the veteran asserted that 
his treating physician had found, and the medical records 
documented, that his hypertension was caused by the service-
connected thyroid disorder.  He also related that his thyroid 
medication had been lowered due to severe and chronic 
fatigue.  He denied that decreasing his thyroid medication 
had improved the level of fatigue.  He claimed to have 
degenerative joint disease of the lumbosacral spine, and that 
his thyroid profile was abnormal even with the medication.  
He stated that he suffered severe pain with all movement of 
the low back.  He also stated that he suffered from mental 
sluggishness, fatigue, confusion, and other symptoms of 
myxedema due to the thyroid dysfunction.

VA treatment records indicate that in August 1993 the veteran 
complained of low back pain that radiated down his right leg.  
He reported that this symptom had been present for seven to 
ten days and prevented him from sleeping.  He also reported 
that he had received some relief with the use of the TENS 
unit.  Examination showed that the range of motion of the 
back was within normal limits, with increased pain with 
extension, no scoliosis, slight loss of lordosis, negative 
straight-leg raising test, deep tendon reflexes that were 2+ 
and equal, normal heel and toe gait, and no atrophy.  His 
symptoms were assessed as chronic low back pain with right 
radiculopathy, and he was given a referral to the orthopedic 
clinic.

During an August 1993 orthopedic examination the treating 
physician noted that the veteran reported low back pain 
sometimes radiating into the left leg, and at other times 
radiating into the right leg.  He denied having low back pain 
at the time of the examination, and also denied having any 
loss of sensation or motor weakness.  Examination revealed no 
evidence of muscle spasm or tenderness, full range of motion 
in forward flexion and lateral bending, decreased motion in 
extension, intact sensation, motor strength of 5/5 in the 
lower extremities with giveway weakness in the right lower 
extremity, negative straight-leg raising test, and negative 
compression, pheasants, and Faber's tests.  The treating 
orthopedist provided an assessment of non-radicular low back 
pain, for which medication and physical therapy were 
provided.

A September 1993 treatment record shows that the veteran 
continued to complain of chronic fatigue of two years in 
duration.  Recent thyroid function tests were shown to be 
within normal limits, and the treating physician indicated 
that the fatigue could be due to the medication taken for 
hypertension.  At that time the physician changed the 
hypertension medication in order to determine whether the 
hypertension medication was causing the veteran's fatigue.  
The treating physician noted that the hypothyroidism was 
stable with the current medication.

A September 1993 physical therapy record shows that the 
veteran complained of low back pain following exercise, such 
as doing yard work.  He also reported having pain in the hips 
and knees.  He described the back pain as six or seven on a 
scale of one to ten.  He continued to take pain medication 
and perform physical therapy exercises for his back pain.  
Examination revealed tightness in the spinal muscles in the 
lumbosacral area and limited motion of the back, some reduced 
strength in the muscles of the lower extremities, no loss of 
sensation, and no radiation of the back pain into the lower 
extremities.

The records show that in October 1993 the veteran reported 
feeling better, in terms of his fatigue, after changing his 
hypertension medication.  The physician stated that his 
hypothyroidism was asymptomatic.

In March 1994 the veteran's case file was sent to the VA 
medical center (MC) for the purpose of obtaining an opinion 
on the etiology of the veteran's hypertension.  The reviewing 
physician noted, based on the medical evidence of record, 
that hypertension was initially diagnosed in 1980, and that 
no etiology was shown at that time.  The physician further 
noted that hypothyroidism can cause diastolic hypertension, 
but that the hypertension normally resolved by treatment with 
thyroid medication, which had not occurred in the veteran's 
case.  The physician provided the opinion that the cause of 
the veteran's hypertension was unknown, therefore it was 
essential hypertension.

The VA treatment records indicate that in November 1994 he 
reported being fatigued in the mornings for the previous few 
years, which had improved.  The treating physician noted that 
the veteran took medication for hypothyroidism, and listed 
questionable fatigue as a symptom of the hypothyroidism.  The 
physician requested thyroid function studies in order to 
determine whether his medication was adequate for controlling 
the thyroid disorder.

In February 1995 he continued to complain of chronic fatigue 
and a subjective weight loss.  A physical examination 
revealed no relevant abnormalities.  The treating physician 
noted that his blood pressure readings were low, and his 
medication was adjusted.  The physician further noted that 
his thyroid functions were being properly maintained, and 
that no adjustment in his thyroid medication was required.  
In May, September, and November 1995 his treating physician 
described the hypothyroidism as stable and asymptomatic.

In January 1996 the veteran complained of back pain of two 
days in duration.  Examination revealed decreased motion, 
tenderness at L5, muscle spasm, negative straight-leg raising 
test, and deep tendon reflexes of 2+ bilaterally.  The 
treating physician assessed his complaints as lumbosacral 
strain or questionable herniated nucleus pulposus.  He again 
complained of low back pain in February 1996, which the 
physician described as the classic symptoms of degeneration 
of the lumbar spine.  The physician noted that the veteran 
had not experienced, historically or at that time, any 
radicular symptoms, although he continued to experience 
exacerbations and remissions of back symptoms.

In March 1996 he reported having chronic back pain that began 
in 1983, and that the pain radiated into his hips.  He denied 
having any symptoms of radiculopathy.  Examination showed 
normal heel and toe walking, tenderness of the lumbar spine, 
limited forward flexion due to pain, negative straight-leg 
raising test, deep tendon reflexes of 2+ bilaterally, motor 
strength of 4+/5 in the bilateral lower extremities, and 
intact sensation.  An X-ray study revealed mild degenerative 
changes, and his complaints were assessed as chronic low back 
pain without radicular symptoms.

In July 1996 the veteran again complained of chronic fatigue 
and an abnormal heart rate.  His treating physician noted 
that his thyroid hormone levels were within normal limits and 
that an electrocardiogram and Holter monitoring in January 
1996 were shown to be normal.  The physician also noted that 
the veteran wanted to continue taking Clonidine for 
hypertension, rather than any other medication, and discussed 
with the veteran his sleep pattern and level of exercise.  
His thyroid hormones were shown to be normal, and he denied 
any symptoms of depression.

A November 1996 private treatment record indicates that the 
veteran complained of pain in the lower back, hips, and legs.  
Examination showed that the range of motion of the back was 
fair, and his complaints were attributed to osteoarthritis.

The report of a March 1997 magnetic resonance image (MRI) of 
the lumbosacral spine indicates that the examination showed 
advanced intervertebral disc disease at T11-T12 and L5-S1, 
early degenerative and concentric bulging of the annulus at 
L2-L3, marginal osteophyte formation at T11-T12, and minimal 
wedge deformity of the T12 vertebral body, with no evidence 
of spinal stenosis or herniated disc disease.

In conjunction with an August 1997 VA medical examination the 
veteran reported receiving thyroid replacement therapy since 
1985 and having hypertension since 1980, for which he also 
received medication.  He also reported having been told by 
his physician that the hypertension was caused by the 
hypothyroidism.  The examining physician noted that, 
according to the medical records, the veteran had taken 
Clonidine for hypertension, and that while on that medication 
he complained of chronic fatigue.  The examiner also noted 
that he complained of fatigue prior to the thyroid surgery.  
According to the treatment records, his hypertension 
medication was changed from Clonidine to Hytrin in 1993, 
during which time he did not have the fatigue.  The 
medication was changed back to Clonidine in 1996, at which 
time the fatigue and mental sluggishness recurred.  

He also complained of short-term memory loss and poor sleep, 
but denied experiencing any constipation or depression.  The 
physical examination revealed no relevant abnormalities.  The 
examiner provided the opinion that the veteran's complaints 
of fatigue and sluggishness were not due to hypothyroidism, 
but that they were side effects of Clonidine, as shown by the 
medical records.  The examiner also stated that there was no 
causal relationship between the hypothyroidism and 
hypertension, and that the hypothyroidism had not aggravated 
the hypertension.  The examiner provided a listing of the 
known side effects of Clonidine, which include drowsiness and 
sedation.  The examiner provided diagnoses of history of 
hypothyroidism, controlled with medication; history of short-
term memory loss and fatigability, secondary to Clonidine; 
and history of hypertension, not due to hypothyroidism.

The veteran was provided a VA psychiatric examination in 
August 1997, in order to evaluate his complaints of fatigue 
and short-term memory loss.  As a result of the psychiatric 
examination, no psychiatric diagnoses were rendered.

The report of an August 1997 examination by an 
endocrinologist shows that the veteran reported feeling tired 
after a good night's sleep, even with his medication.  He 
denied any cold intolerance or constipation.  A physical 
examination and diagnostic testing revealed no relevant 
abnormalities, and the examiner found that the veteran was 
clinically and biochemically euthyroid on his current 
medication.

The veteran was provided a VA orthopedic examination in 
September 1997, during which he reported that the onset of 
intermittent low back pain occurred 12 years previously.  He 
stated that the pain sometimes radiated into the buttocks and 
posterior thighs, and that he occasionally experienced 
tingling in the lower extremities.  He also reported having 
numerous episodes of low back pain of considerable severity 
over the previous 12 years that required bed rest and 
significantly limited activities, but that he also had 
periods of time during which he felt fairly well and 
performed most of his daily activities.  He stated that 
bending or twisting the back would cause an acute 
exacerbation of back pain, and that he had a particularly 
severe episode a few months previously that required several 
weeks of bedrest.

Examination showed that he had a relatively flat back and 
that he walked and moved cautiously.  He had a paraspinal 
muscle spasm that released with standing on one leg at a 
time, tenderness in the lumbar area, and a lumbar spring 
maneuver caused pain.  The range of motion of the back was 
forward flexion to 20 degrees, zero degrees of extension, 
lateral bending to 10 degrees bilaterally, lateral rotation 
to 10 degrees bilaterally, and discomfort with all movement.  
On the straight-leg raising test he could raise either leg to 
70 degrees and heel and toe walk normally.  Motor strength 
and sensation were also described as normal.  Deep tendon 
reflexes in the lower extremities were 1+ bilaterally.  The 
examining orthopedist referenced an X-ray study that revealed 
very minimal anterior spur formation at L2-L3 with good 
maintenance of disc height and moderate narrowing and a 
vacuum phenomenon of the disc space at L5-S1.  The examiner 
provided a diagnosis of degenerative disc disease at the L5-
S1 level with symptoms compatible with functional 
instability, with no evidence of neurological compromise.

In a November 1998 supplement to the September 1997 
examination report, the VA orthopedist described the severity 
of the degenerative disc disease as moderate, with 
intermittent episodes of functional impairment.

In a November 1998 VA medical report, which was based on a 
review of the evidence in the case file, including the 
September 1997 examination report, another VA physician also 
provided the opinion that the restrictions in the veteran's 
activity level due to back symptoms was moderate.  The 
physician stated that the primary functional loss was due to 
degenerative disc disease, which was a direct result of the 
service-connected chronic lumbar strain.


II.  Service Connection for Hypertension

A.  Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  Where a veteran served for 90 days in 
active service, and hypertension develops to a degree of 
10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  The United States 
Court of Appeals for Veterans Claims (Court) defined 
"disability" in this context as impairment of earning 
capacity, including any additional impairment of earning 
capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the nonservice-connected disorder.  If a 
nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

B.  Analysis

The Board has reviewed the evidence of record and finds that 
service connection for hypertension, based on direct 
incurrence or as secondary to the service-connected thyroid 
disorder, is not warranted.  The Board notes that the 
veteran's service medical records make no reference to any 
complaints or clinical findings pertaining to hypertension, 
and the veteran does not contend otherwise.  He claims that 
hypertension was caused by the service-connected 
hypothyroidism.

The February 1986 treatment record shows that the etiology of 
the hypertension was unknown when it was diagnosed in 1980.  
In June 1992 the disorder was described as essential 
hypertension, which is defined as high blood pressure without 
known cause.  Stedman's at 831.

The VA physician in March 1994 stated, based on the medical 
evidence of record, that no etiology was shown when the 
disorder was initially diagnosed in 1980.  The physician 
further noted that although hypothyroidism can cause 
diastolic hypertension, the diastolic hypertension caused by 
hypothyroidism normally resolved with treatment of the 
thyroid disorder.  The physician provided the opinion that, 
because the veteran's hypertension had not resolved with 
thyroid treatment, the cause of his hypertension was unknown 
(essential hypertension).  The examiner in August 1997 also 
stated that there was no causal relationship between the 
hypothyroidism and hypertension, and that the hypothyroidism 
had not aggravated the hypertension.

The evidence shows that although hypothyroidism can cause a 
specific type of hypertension, the veteran did not have that 
type of hypertension.

Although the veteran contends that his physician told him 
that the hypertension was caused by hypothyroidism, the VA 
treatment records and medical opinions show that the 
hypertension is essential, meaning that it has no known 
cause.  None of the treatment records support the veteran's 
assertion.  In addition, the examiner in August 1997 stated 
that there was no causal relationship between the veteran's 
hypothyroidism and hypertension.  The Board finds, therefore, 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for hypertension, based 
on direct causation or as secondary to hypothyroidism.

II.  Increased Ratings

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degree of 
disability specified is considered adequate to compensate for 
a loss of working time proportionate to the severity of the 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

A.  Lumbosacral Strain

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.

Diagnostic Code 5293 for intervertebral disc syndrome 
provides a 60 percent evaluation if the symptoms are 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of the diseased disc, with little 
intermittent relief.  A 40 percent evaluation applies if 
symptoms are severe, with recurring attacks and intermittent 
relief.  A 20 percent evaluation applies if the symptoms are 
moderate, with recurring attacks.  38 C.F.R. § 4.71a.

Diagnostic Code 5295 provides a 40 percent evaluation for 
severe lumbosacral strain characterized by listing of the 
whole spine to one side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
applies if the symptoms are muscle spasm on extreme forward 
bending, loss of lateral spine motion unilateral, in standing 
position.  38 C.F.R. § 4.71a.

The Board has reviewed the evidence of record and finds that 
a 40 percent disability rating for the veteran's service-
connected low back disorder is warranted.  The evidence shows 
that the disorder is manifested by exacerbations of muscle 
spasm, pain, limited motion, and narrowing of the joint 
spaces due to degenerative disc disease, with no objective 
evidence of sciatic neuropathy.  In accordance with 
Diagnostic Code 5295, a 40 percent rating applies if the 
disorder is manifested by listing of the whole spine to one 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  In order for the higher rating to apply, it 
is not necessary that all of the findings for the higher 
rating be present.  38 C.F.R. § 4.21.  Because the disorder 
is manifested by pain, muscle spasm, significant limitation 
of motion, and narrowing of the joint spaces, the Board finds 
that the veteran's disability more closely approximates the 
criteria for a 40 percent rating pursuant to Diagnostic Code 
5295, rather than the current 20 percent.  38 C.F.R. § 4.7.

The Board further finds that the criteria for a disability 
rating in excess of 40 percent have not been met.  The 
40 percent rating is the highest rating available for 
lumbosacral strain and limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295.

A rating in excess of 40 percent based on intervertebral disc 
syndrome requires persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  A 40 percent evaluation is provided where there is 
severe intervertebral disc syndrome manifested by recurring 
attacks and intermittent relief.

Although the evidence indicates that the veteran has 
degenerative disc disease of the lumbar spine that is related 
to the lumbar strain, the evidence does not show that the 
disorder is manifested by sciatic neuropathy.  The veteran 
did complain of low back pain radiating down his right leg 
when seen in August 1993.  These complaints were originally 
assessed as chronic low back pain with right radiculopathy; 
however, the treating physician provided no clinical findings 
to support the assessment of radiculopathy.  This assessment 
is, therefore, of low probative value.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379 (1998) (the failure of the 
physician to provide clinical findings to support his/her 
opinion affects the weight and credibility of the evidence).  
On subsequent examination by an orthopedist his complaints of 
radiating pain were assessed as non-radicular low back pain, 
apparently due to the absence of any clinical signs of 
radiculopathy.

The physical therapist in September 1993 found no evidence of 
radiation of the low back pain into the lower extremities, 
the physician in January 1996 noted that the veteran had not 
experienced, historically or at that time, any radicular 
symptoms, and the physician in March 1996 diagnosed his 
complaints as chronic low back pain without radicular 
symptoms.

In September 1997 the veteran reported that the low back pain 
sometimes radiated into the buttocks and posterior thighs, 
and that he occasionally experienced tingling in the lower 
extremities.  As a result of the physical examination, 
however, the orthopedist found no evidence of neurological 
compromise and did not provide a diagnosis of radiculopathy.  

Just as significant, is the fact that the veteran's 
symptomatology has consistently been reported as intermittent 
or periodic.  The treatment records show that for the most 
part, his episodes of back pain had an acute onset a few days 
prior to being seen.  In January 1996, his treating physician 
described the veteran as experiencing exacerbations and 
remissions of his symptoms.  Similarly the veteran's back 
pain was described as intermittent on the September 1997 VA 
examination, and in November 1998, the VA examiner reported 
that the veteran had functional impairment episodically.  
These findings do not permit a conclusion that the veteran's 
back disability is persistent and without intermittent 
relief.  For these reasons the Board finds that the low back 
disorder does not approximate the criteria for a 60 percent 
rating pursuant to Diagnostic Code 5293 are not met.

In accordance with 38 C.F.R. §§ 4.40 and 4.45, the functional 
limitations imposed by pain and weakness must be considered 
in evaluating musculoskeletal disorders.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  These regulations could not 
serve as a basis for an increased rating based on limited 
motion or lumbosacral strain, because the veteran has been 
granted the maximum schedular disability rating available for 
limitation of motion of the lumbar spine and lumbosacral 
strain.  A higher rating on the basis of those disabilities 
would only be available if there were unfavorable ankylosis 
under Diagnostic Code 5289.  The provisions of 38 C.F.R. 
§§ 4.40 and 4.45 cannot be applied, therefore, to establish a 
higher disability rating based on ankylosis.  Johnston v. 
Brown, 10 Vet. App. 80, 84-85 (1997).  Since the veteran has 
consistently been found to retain significant motion in his 
spine he is not entitled to an evaluation in excess of 40 
percent on the basis of ankylosis.

The provisions of §§ 4.40, 4.45 are for consideration in 
deciding whether the veteran is entitled to a 60 percent 
evaluation under Diagnostic Code 5293.  VAOPGCPREC 36-97 
(1997).  The criteria for the 40 percent rating under 
Diagnostic Code 5293 are described as encompassing severe 
symptoms, evidenced by recurring attacks with intermittent 
relief.  The most recent examiners have assessed the 
veteran's functional impairment as no more than moderate.  
There is no evidence of functional impairment that could 
serve as a basis for finding that the veteran's back 
disability is more than severe, as would be required for an 
evaluation in excess of the current 40 percent..

There is no question regarding which of two evaluations would 
more properly classify the severity of the low back disorder.  
38 C.F.R. § 4.7.  The Board finds, therefore, that the 
evidence supports a 40 percent disability rating for 
lumbosacral strain, and that the preponderance of the 
evidence is against entitlement to a disability rating in 
excess of 40 percent for the disorder.

B.  Increased Rating for Hypothyroidism

The Board notes that during the pendency of the veteran's 
appeal, the regulations pertaining to the evaluation of 
disorders of the endocrine system were revised effective June 
6, 1996.  Schedule for Rating Disabilities; Endocrine System 
Disabilities, 61 Fed. Reg. 20440, 20446 (May 7, 1996) 
(codified at 38 C.F.R. Part 4).  Because the regulations were 
revised during the pendency of the appeal, the veteran is 
entitled to application of the criteria more favorable to 
him.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

According to the original version of the regulation, 
Diagnostic Code 7903 for hypothyroidism provided a 
100 percent disability rating if the disorder was pronounced, 
with a long history and slow pulse, decreased levels of 
circulating thyroid hormones (T4 and/or T5 by specific 
assays), sluggish mentality, sleepiness, and slow return of 
reflexes.  The disorder was rated as 60 percent disabling if 
severe, with the symptoms described as "pronounced" but 
somewhat less marked, decreased levels of circulating thyroid 
hormones (T4 and/or T5 by specific assays).  A 30 percent 
rating applied if the disorder was moderately severe, as 
demonstrated by a sluggish mentality and other indications of 
myxedema, decreased levels of circulating thyroid hormones 
(T4 and/or T5 by specific assays).  The disorder was rated as 
10 percent disabling if moderate, as demonstrated by 
fatigability, and noncompensable if in remission.  38 C.F.R. 
§ 4.119 (1992).

The revised regulation shows that a 100 percent disability 
rating applies if the disorder is manifested by cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance, (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute), and 
sleepiness.  The disorder is rated as 60 percent disabling if 
manifested by muscular weakness, mental disturbance, and 
weight gain, and 30 percent disabling if manifested by 
fatigability, constipation, and mental sluggishness.  A 
10 percent rating applies if manifested by fatigability, or 
if continuous medication is required for control of the 
disorder.  38 C.F.R. § 4.119 (1998).

The evidence shows that the veteran's hypothyroidism has been 
controlled by the continuous use of medication since March 
1985, but that the disorder is otherwise asymptomatic.  
According to the original rating criteria, a disability 
rating in excess of 30 percent required evidence of a long 
history and slow pulse, decreased levels of circulating 
thyroid hormones, sluggish mentality, sleepiness, and slow 
return of reflexes, with symptoms less marked than those for 
a "pronounced" level of disability.

The medical evidence does not show that the veteran has 
decreased levels of circulating thyroid hormones, or that his 
complaints of mental sluggishness, fatigue, confusion, and 
other symptoms are due to the thyroid dysfunction.  The 
medical evidence shows that the thyroid replacement therapy 
that he has received has been successful in maintaining 
adequate levels of thyroid hormones, and that his fatigue is 
due to the medication that he takes for hypertension.

Although the veteran reported in November 1984 that his 
fatigue began prior to taking hypertension medication in 
1980, the onset of the fatigue also pre-dated his treatment 
for hypothyroidism with hormone replacement therapy, which 
began in March 1985.  Since beginning the hormone replacement 
therapy, he has also received medication for hypertension.  
The treating physician in October 1992 stated that the 
fatigue was questionably due to over-medication for the 
thyroid disorder, but his complaints of fatigue continued 
after the dosage was modified.  

The physician in May 1993 stated that the hypertension 
medication was not the likely cause of the fatigue, because 
the veteran reported that the onset of fatigue occurred prior 
to taking the hypertension medication, but this also pre-
dated taking thyroid medication.

In October 1993 and November 1994 the veteran reported 
improvement in his fatigue after changing his hypertension 
medication.  The physician in November 1994 listed 
questionable fatigue as a symptom of the hypothyroidism, but 
the assessment was made prior to determining whether the 
thyroid hormone levels were normal.

The examiner in August 1997 was asked to provide an opinion 
on whether the veteran's complaints of fatigue were related 
to his thyroid dysfunction.  The examiner stated, based on a 
review of the relevant medical evidence and a listing of the 
known side effects of Clonidine, that the veteran's 
complaints of fatigue and sluggishness were not due to 
hypothyroidism, but that they were side effects of Clonidine.  
The opinion of the examiner, which was based on a review of 
the case file with reference to pertinent medical 
information, is of high probative value.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (the opinion of a VA physician 
that is based on review of the entire record is more 
probative than an opinion that is based on the veteran's 
reported history).  The Board finds, therefore, that the 
veteran's complaints of fatigue, mental sluggishness, and 
confusion are not symptoms of the service-connected thyroid 
disorder, and that the criteria for a disability rating in 
excess of 60 percent under the original rating criteria are 
not met.

According to the revised rating criteria, a disability rating 
in excess of 30 percent requires evidence of muscular 
weakness, mental disturbance, and weight gain.  The reports 
of the physical examinations reflected no physical 
abnormalities that were related to the thyroid disorder, 
including muscular weakness and weight gain.  As previously 
stated, the evidence does not show that the veteran has 
experienced any mental disturbance as a result of the thyroid 
dysfunction.  The Board finds that a disability rating in 
excess of 30 percent is not warranted by applying the revised 
rating criteria.  

There is no question regarding which of two evaluations would 
more properly classify the severity of the service-connected 
hypothyroidism.  38 C.F.R. § 4.7.  For these reasons the 
Board has determined that the preponderance of the evidence 
is against the claim of entitlement to a schedular disability 
rating in excess of 30 percent for hypothyroidism by 
considering the original or the revised rating criteria.

C.  Extra-schedular Evaluations

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required." Ibid.  Moreover, the Court 
has not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1), 
or from reaching such a conclusion on its own.  Bagwell v. 
Brown, 9 Vet. App. 337, 338 (1996).  The question of an 
extra-schedular rating is a component of the appellant's 
claims for increased ratings, Floyd, 9 Vet. App. at 96

In the instant case, the veteran has not undergone any recent 
hospitalizations for the service connected back or thyroid 
disorders.  Accordingly, it cannot be said that these 
disabilities have required frequent hospitalization.  The 
veteran is not currently employed.  Therefore, it is not 
possible to say that the service-connected disabilities cause 
marked interference with employment beyond that contemplated 
by his current schedular evaluations.  The question of 
whether his service connected disabilities cause his 
unemployment, is not currently before the Board, and as noted 
in the Introduction to this decision, has been referred to 
the RO for adjudication.  

In the July 1996 remand of this decision, the RO was 
instructed to consider the applicability of § 3.321 to the 
veteran's claim.  There is no evidence in the claims folder 
that the RO complied with this instruction.  Instructions 
contained in a Board remand create a right in an appellant to 
compliance with those instructions. Stegall v. West, 11 Vet. 
App. 268 (1998).  However, where the appellant is not harmed 
by the failure to comply with the remand instructions, the 
error is not prejudicial.  Stegall v. West, at 271.  In this 
case, the RO's failure to consider § 3.321 is not 
prejudicial.  As discussed above, the Board can consider 
entitlement to an extra-schedular rating in the first 
instance.  More importantly, the veteran has not contended, 
and the evidence does not show, that he is entitled to an 
extra-schedular evaluation.  


ORDER

The claim of entitlement to service connection for 
hypertension is denied.

A 40 percent disability rating is granted for lumbosacral 
strain, subject to the laws and regulations pertaining to the 
payment of monetary benefits.

The claim of entitlement to a disability rating in excess of 
30 percent for hypothyroidism is denied.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

